DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 Jul 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trago et al (US 5806169, previously cited) in view of Klink et al (US 2005/0130560, previously cited).
Regarding claim 1, Trago teaches a method for machining a stator opening of a stator and a bearing opening of an electromechanical converter (motor), the method comprising the steps of honing the stator opening (step 112, described col 10, lines 32-60) using a honing tool (tools at the “multiple diamond finishing stations”) and machining the bearing opening with a tool for machining the bearing opening (col 10, lines 49-56; described material removal from bearing surface 31 with successive honing operations). Trago does not teach aligning the honing tool via a centering device. Klink teaches a method of honing an opening of a workpiece with multiple sections (fig 1, sections 4 and 5), including aligning a honing tool (10) for honing the opening (at 5) coaxially with a second opening (corresponding to section 4) via a centering device (9) which engages in the second opening (shown in fig 1) wherein the centering device is mechanically coupled to the honing tool in such a way that it predetermines its axial position 
Regarding claim 2, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the stator is joined to a housing section (25) which comprises the bearing opening (31) during the honing of the stator opening (fig 9; col 10, lines 51-56).
Regarding claim 4, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the stator opening is honed before the bearing opening is machined (col 10, lines 39-48; taught by the described successive honing stations; Each honing station removes material from both the stator opening and the bearing opening, thus a first honing station hones the stator opening before the bearing opening is machined in a second honing station. Alternatively, an additional, subsequent machining is provided to the bearing openings after honing, described col 11, lines 3-6).
Regarding claim 5, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the honing of the stator opening and the machining of the bearing opening take place simultaneously (col 10, lines 49-56).
Regarding claim 11, Trago, as modified by Klink, teaches all the elements of claim 1 as described above. Klink further teaches the centering device is radially adjustable ([0019]; “radially expandable”). 
Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trago and Klink as applied to claim 1 above, and further in view of Glass (US 2819417, previously cited).
Regarding claim 3, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches a housing section (25) which comprises the bearing opening (31). Trago does not teach the stator being separate from the housing section during honing of the stator opening. Glass teaches a method for machining a stator opening of a stator and a bearing opening of a motor wherein the stator (33) is not joined to a housing section (53) which comprises the bearing opening (77) during honing of the stator opening (housing section 53 shown in fig 1 is not joined to the stator during stator honing as shown in fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to hone the stator opening with the stator separate from the housing section comprising the bearing opening in order to allow separate machining of the stator opening and bearing opening, which advantageously allows the diameter of the bearing opening to be different from the stator opening for improving electrical characteristics of the motor while using standardized bearing sizes, and to optimize the honing tools for material being honed as taught by Glass (col 4, lines 32-49).
Regarding claim 6, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches the bearing opening is a first bearing opening (31) comprised in a first housing section (25) and includes a second housing section (26) having a second bearing opening (32). Trago does not teach attaching the second housing section to the first housing section after the honing of the stator opening. Glass teaches a method for machining a stator opening of a stator and a bearing opening of a motor wherein a second housing section (53) comprising a second bearing opening (77) is attached to a first housing section (11) comprising a first bearing opening (12) after honing the stator opening (second housing section 53 is attached to the first housing section after stator honing as described in col 4, lines 11-26 and shown in fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to hone the stator opening of the stator before attaching a second housing section in order to allow separate machining of the stator opening and bearing opening, which advantageously allows the diameter of the bearing opening to be different from the stator opening for improving electrical characteristics of the motor while using standardized bearing sizes, and to optimize the honing tools for the material being honed as taught by Glass (col 4, lines 32-49). 
Regarding claim 7, Trago, as modified, teaches all the elements of claim 6 as described above. Trago further teaches machining a second bearing opening (32; described col 10, lines 51-56). Trago does not teach the machining of the second bearing opening occurring after the honing of the stator opening and machining of the first bearing opening. Glass teaches a method for machining a stator opening of a stator and a bearing opening of a motor wherein a second bearing opening (77) is machined after the machining of the first bearing opening (described col 3, lines 57-61) and after the machining of the stator opening (machining of bearing opening 77 occurs after machining stator opening 34 as described in col 4, lines 11-26). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to machine the first bearing opening and hone the stator opening of the stator before machining the second bearing opening in order to allow separate machining of the stator opening and bearing opening, which advantageously allows the diameter of the second bearing opening to be different from the stator opening for improving electrical characteristics of the motor while using standardized bearing sizes, and to optimize the honing tools for the material being honed as taught by Glass (col 4, lines 32-49). Trago does not teach a centering device or coaxial alignment of a tool for machining the bearing opening. Klink teaches a method of machining an opening of a workpiece with multiple sections (fig 1; sections 4 and 5), wherein a tool (10) for machining a bearing opening (at 5) is aligned coaxially with a stator opening (corresponding to section 4) during machining of the bearing opening via a centering device (9) which engages in the stator opening (as shown in fig 1) during machining of the bearing opening. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a centering device engaging the stator opening of Trago to coaxially align the tool for machining the second bearing opening in order to achieve the predictable result of accurately guiding the machining tool to be concentric to the workpiece bore as taught by Klink ([0019]; fig 1). 
Regarding claim 8, Trago, as modified, teaches all the elements of claim 7 as described above. Trago further teaches the machining of the first bearing opening and second bearing opening comprises honing (col 10, lines 51-56).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trago and Klink as applied to claim 1 above, and further in view of Cloutier (US 2010/0029179, previously cited).
Regarding claim 9, Trago, as modified, teaches all the elements of claim 1 as described above. Trago further teaches that in method step a, the stator opening is honed using honing stones with diamond as a cutting material (col 10, lines 34-44; “diamond-bore finishing” with multiple stations). Trago is silent as to a grain size or concentration of the cutting material in the honing stones. However, applicant has provided no showing of criticality to the claimed ranges, describing these properties as optional ([0018] applicant’s original specification). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A). Further, Cloutier teaches a honing tool in which it is obvious to select an abrasive grit size and concentration to “optimize the attritive, chemical and fracture wear process in honing” based on the intended workpiece material ([0011]). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the diamond cutting material of Trago with a particular grain size and concentration within the claimed ranges, as it is routine to optimize the grain size and concentration of a cutting material in a honing tool based on the workpiece material in order to optimize the attritive, chemical, and fracture wear properties of the tool as taught by Cloutier ([0012]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trago and Klink as applied to claim 1 above, and further in view of Nagel (US 6012973).
Regarding claim 10, Trago, as modified, teaches all the limitations of claim 1 as described above. Trago does not teach a specific honing angle between vectors of a cutting movement of the honing tool. Nagel teaches a method for honing an opening wherein the opening is honed with a honing angle of less than 30 degrees (fig 1; alpha), wherein the honing anlge is the angle between vectors of a cutting movement of the honing tool (col 3, lines 18-34; angle is 15 degrees). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a honing angle of less than 30 degrees in the method of Trago in order to improve the geometry of the surface and reduce machining time as taught by Nagel (col 2, liens 47-52). 
Response to Arguments
Applicant's arguments filed 20 Jul 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Trago and Pohlitz do not teach the claimed centering device. However, Klink is relied upon to teach the limitations regarding a centering device. As detailed above, Klink teaches a centering device engaging an opening while honing or machining the workpiece. Element 6 in figure 1 fixes the positions of the honing tool and centering device to each other axially, as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar honing methods are cited, including those with teachings of centering devices and honing angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723        
                                                                                                                                                                                                /MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723